       Case 1:15-cr-00608-KPF Document 511 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                   15 Cr. 608-12 (KPF)
                   -v.-
                                                         ORDER
STEVEN BROWN,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a sentencing scheduled in this matter for May 6, 2021.

Due to constraints occasioned by this District’s centralized scheduling system

for remote criminal proceedings, the Court must adjourn Defendant Brown’s

sentencing. The sentencing is hereby ADJOURNED to June 29, 2021, at 9:00

a.m. The proceeding will take place by videoconference, and instructions for

accessing the conference will be provided to the parties separately.

      SO ORDERED.

Dated: April 27, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
